Citation Nr: 0507368	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-01 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
death benefit purposes.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1956.  He died in January 1985.  The appellant seeks 
recognition as the veteran's spouse for VA death benefit 
purposes.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from an April 2003 administrative decision by the 
San Juan, the Commonwealth of the Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran and the appellant were married in December 
1953 and were lawfully married at the time of the veteran's 
death in January 1985.

2.  The uncontradicted evidence establishes the appellant 
separated from the veteran in approximately 1956 solely as a 
result of the veteran's physical abuse of the appellant.


CONCLUSION OF LAW

The appellant is the surviving spouse of the veteran for the 
purpose of VA death benefits.  38 U.S.C.A. §§ 101(3), 103, 
5107, 7104(c) (West 2002); 38 C.F.R. §§ 3.205, 3.1(j), 3.50, 
3.52, 3.53 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are brief and not in material dispute.  
The veteran served on active duty from November 1953 to 
October 1956.  A marriage certificate issued by the Puerto 
Rico Department of Health establishes that the appellant 
married the veteran on December [redacted], 1953.  A death 
certificate from Puerto Rico Department of Health establishes 
that the veteran died on January [redacted], 1985.  His marital 
status at the time of death was listed as "UNKNOWN."

In April 2000, the appellant filed an application for VA 
benefits as a "surviving spouse" of the veteran.  She 
initially informed the RO in July 2000 that she had been 
separated from the veteran at the time of death because he 
"drank too much alcohol."  She later produced the veteran's 
Certification of Discharge of Military Service, and submitted 
the following details of their separation:

(1)	D
ate of separation 6/56 and cause of separation 
was that he was an alcoholic and violent.
(2)	T
here was no attempt for reconciliations since 
he was violent with me.
(3)	H
e never support[ed] me after separation.
(4)	W
e never went to Court to get divorce or any 
agreement.
(5)	B
efore we separate we live in San Lorenzo ... and 
after the separation I still live in the same 
address until today and he live in Manati until 
he died.
(6)	H
e did not want to get divorced.

The appellant also submitted two separate VA Form 21-4171's 
(Supporting Statement Regarding Marriage) filled out from the 
veteran's brother in law and neighbor.  Both these 
individuals had known the veteran for over 40 years, and 
witnessed the veteran and the appellant living together as 
husband and wife from 1953 to 1964.  The brother-in-law 
asserted that the separation was caused by the veteran's 
abuse of the appellant when drinking.  The neighbor asserted 
that the veteran mistreated her when drinking, and had 
physically abused the appellant.  Neither of the individuals 
had any knowledge of the veteran remarrying.

Thereafter, the appellant elaborated that the veteran, while 
drinking, would chase and hit the appellant and her child.  
She also asserted that the veteran had been arrested and sent 
to jail at Bayamon Correctional Institute due to domestic 
violence.

Entitlement to death benefits as a "surviving spouse" of a 
veteran requires that the claimant must have been the 
veteran's spouse at the time of the veteran's death and had 
lived continuously with the veteran from the date of their 
marriage to the date of the veteran's death, except where 
there was a separation due to the misconduct of, or procured 
by, the veteran without the fault of the spouse.  38 U.S.C.A. 
§ 101(3) (West 2002); 38 C.F.R. § 3.50 (2004).

The requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2004).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b) (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has set forth a two-part test to determine whether a spouse 
will be deemed to have continuously cohabited with the 
veteran when there has been a separation.  The spouse must 
not only be free of fault at the time of the separation, but 
it must be found that the separation "was due to the 
misconduct of, or procured by, the veteran."  In assessing 
the reasons for a separation between a veteran and his or her 
spouse, fault or the absence of fault is to be determined 
based on an analysis of conduct at the time of the 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

In this case, the evidence shows that the veteran and the 
appellant were married in December 1953 and the appellant was 
the appellant was the veteran's lawful spouse at the time of 
his death in January 1985.  The statements from the 
appellant, her brother-in-law and neighbor provide witness 
accounts that the appellant separated from the veteran as a 
result of the veteran's physical abuse of the appellant.  The 
RO denied the appellant's claim on the basis that "[t]here 
is no evidence showing that the veteran was at fault or 
misconduct, even though the claimant stated that the veteran 
had an alcohol addiction."  However, the appellant's 
statement, as well as two witness reports, constitute 
evidence that the veteran's misconduct of physical abuse lead 
to the separation.  There is no evidence of record that the 
appellant was partly at fault for their separation.  This 
evidence is uncontradicted by any evidence of record, 
including any basis to impeach the witness statements of 
record.  The Board must find that the appellant has met the 
requirement of continuous cohabitation to be considered the 
veteran's spouse for VA purposes.  38 C.F.R. § 3.53(b) 
(2004).

In conclusion, the Board finds that the appellant is the 
veteran's surviving spouse for VA death benefit purposes, 
and, to this extent only, the appeal is granted.  The issue 
concerning whether the appellant is entitled to VA death 
benefits is not before the Board at this time and is referred 
back to the RO for appropriate action.




ORDER

The appellant is the surviving spouse of the veteran for the 
purpose of eligibility for VA death benefits.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


